Citation Nr: 0336527	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  01-00 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington




THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the 
service-connected tinnitus.  

2.  Entitlement to a compensable rating for the service-
connected hearing loss of the right ear.  

3.  Entitlement to a rating higher than 10 percent for the 
service-connected chronic otitis media of the right ear with 
intermittent suppurative.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from January to November 1956.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in January 2001 at the RO before a Hearing Officer.  
  
The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2003, and was given 
additional time to submit pertinent medical records.  

(The issues of an increased rating higher than 10 percent for 
the service-connected chronic otitis media of the right ear 
with intermittent suppurative, a compensable rating for the 
service-connected hearing loss of the right ear, and a TDIU 
will be addressed in the Remand portion of this document.)  



FINDINGS OF FACT

1.  The service-connected tinnitus is manifested primarily by 
persistent bilateral tinnitus and is shown to be a symptom of 
a head injury, concussion, or acoustic trauma.  

2.  This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards for rating the severity of 
the service-connected tinnitus.  There is no showing that the 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or frequent periods of hospitalization.  



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected tinnitus are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.87 including 
Diagnostic Codes 6200, 6260, effective prior to and as of 
June 10, 1999.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

Specifically, the RO first informed the veteran of the 
provisions of the VCAA in a letter sent in May 2002.  

The record contains sufficient information to decide the 
claim.  This includes VA examination performed to evaluate 
the severity of the service-connected disability.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Evaluation of the Service-Connected Tinnitus

A.  Factual Background 

A careful review of service medical records dated in October 
1956 shows that the veteran gave a history of having tinnitus 
and drainage from the right ear, following swimming 10 days 
earlier.  The records show that his right eardrum was 
perforated.  

At a VA examination in May 1969, the veteran complained of a 
loss of hearing in his right ear with ringing.  

A report of VA examination dated in August 1981 includes a 
diagnosis of otitis media, chronic, nonsuppurative with 
constant tinnitus and deafness.  

In a September 1981 rating decision, the RO granted service 
connection for tinnitus, constant, and assigned a 10 percent 
rating under Diagnostic Code 6260, effective in June 1981.  

At a VA examination in August 1997, the veteran reported that 
his hearing loss resulted from a diving accident while in the 
service.  Reportedly, while the veteran was diving, someone 
jumped in behind him and he was hit on the right side of the 
head.  The impact was directed toward the ear.  The accident 
resulted in a perforated tympanic membrane and the sudden 
onset of tinnitus.  The VA examiner noted that the tinnitus 
was bilateral and constant, and worse in the right ear.  

At a VA examination in January 2003, the veteran reported 
constant bilateral ringing, rushing tinnitus, worse in the 
right ear.  It was the opinion of the VA examiner that the 
veteran's hearing loss and resulting tinnitus more likely 
than not were due to the accident to the right ear and noise 
exposure during military service.  The VA examiner noted that 
these conditions have gotten worse with time and occupational 
exposure.  

The testimony of the veteran at a hearing in July 2003 was to 
the effect that he had buzzing in both ears.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The regulations for evaluation of diseases of the ear, and 
for hearing impairment were revised, effective on June 10, 
1999.  64 Fed. Reg. 25202 (May 11, 1999).  When regulations 
are changed during the course of the veteran's appeal, the 
presumption of non-retroactivity applies in the absence of 
expressed agency intent.  Landgraf v. USI Film Products, 511 
U.S. 244 (1994); VAOPGCPREC 7-2003 (VA must give effect to 
the court's explanation of the prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma warrants a 10 percent rating.  38 C.F.R. § 
4.87a including Diagnostic Code 6260, effective prior to 
June 10, 1999.  

Under the revised regulations, recurrent tinnitus warrants a 
10 percent evaluation.  A separate evaluation for tinnitus 
may be combined with an evaluation under Diagnostic Codes 
6100, 6200, 6204 or other Diagnostic Code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260, and Note, 
effective as of June 10, 1999.  

The Board again notes that a 10 percent rating is the maximum 
applied to tinnitus under both versions of the rating 
criteria.  

In this case, there is competent evidence in the claims 
folder that the veteran's tinnitus is the result of a head 
injury, concussion or acoustic trauma to warrant no more than 
a 10 percent rating under the old criteria.  See 38 C.F.R. § 
4.87a, Diagnostic Code 6260, effective prior to June 10, 
1999.  

Likewise, the evidence clearly shows that the veteran has 
persistent tinnitus to warrant the assignment of no more than 
a 10 percent evaluation for the service-connected tinnitus 
under the criteria of Diagnostic Code 6260, effective as of 
June 10, 1999.  

Here, the Board notes that the persistent tinnitus was not 
used to support the evaluations for either the service-
connected chronic otitis media of the right ear with 
intermittent suppurative, or the service-connected hearing 
loss of the right ear.  

Accordingly, the Board finds that there is no basis for 
providing more than a 10 percent rating for the service-
connected tinnitus under either version of Diagnostic Code 
6260.  

Nor is there evidence in the record that the service-
connected tinnitus presents exceptional or unusual 
circumstances to warrant referral of the case to the RO to 
consider the assignment of a rating on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).  

The Board also notes that the issue of entitlement to a TDIU 
has been raised.  However, this issue involves criteria 
distinct from that for an increased schedular, or 
extraschedular evaluation.  Bowling v. Principi, No. 99-2264 
(U.S. Vet. App. May 8, 2001).  

The veteran has not reported, nor does the record show marked 
interference with any current employment due to the service-
connected tinnitus, and the service-connected tinnitus has 
not required any periods of recent hospitalization.  

The Board does not find that there is evidence of marked 
interference with employment or frequent periods of 
hospitalization such as would warrant referral for 
consideration of a rating in excess of 10 percent on an 
extraschedular basis.  

To the contrary, the veteran testified that the buzzing did 
not bother him from going to sleep, and there is no other 
evidence of its affecting his daily living to a significant 
degree.  38 C.F.R. § 4.1.  

Thus, the Board finds that the veteran's present disability 
picture supports the criteria for the assignment of no more 
than a 10 percent rating as described hereinabove, and the 
claim is denied.  



ORDER

An increased rating for the service-connected tinnitus is 
denied.  



REMAND


(1)  Duty to Assist

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claims.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

In this case, the Board finds that the veteran should be 
notified of what he should do and what VA would do to obtain 
additional evidence, with respect to each issue in appellate 
status.  


(2)  Evaluation of the Service-Connected Hearing Loss of the 
Right Ear

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  Service 
connection has been granted for hearing loss of the right 
ear.

The records show that the veteran underwent a VA audiometric 
evaluation in January 2003 in conjunction with his claim for 
an increased (compensable) evaluation for the service-
connected hearing loss of the right ear.  The report of the 
audiometric evaluation reveals a right severe mixed loss at 
250 hertz, rising to a moderately severe mixed loss for 500 
to 1000 hertz, and dropping to a profound sensorineural loss 
for 1500 to 8000 hertz.  

The test results for the non-service-connected left ear 
reveal a mild sensorineural loss at 250 and 500 hertz, 
dropping to a moderate sensorineural loss at 1000 hertz, and 
dropping to a severe to profound sensorineural loss for 1500 
to 8000 hertz.  

The Board notes that amendments to 38 U.S.C.A. § 1160(a)(3), 
effective December 6, 2002, require consideration of deafness 
(partial or total) in a non-service-connected ear in 
conjunction with the service-connected ear, if the service-
connected ear is 10 percent or more disabling.  

Prior law required total deafness in both ears for 
application of the "paired extremities" rule found in 
38 C.F.R. § 3.383.  Regulations to implement these amended 
provisions are expected to be forthcoming (cf. VBA Fast 
Letter 03-11).  

In light of these new amendments in applying the "paired 
extremities" rule, a new examination is required in order 
for the Board to evaluate the veteran's request for a higher 
rating for the service-connected hearing loss of the right 
ear.


(3)  Evaluation of the Service-Connected Chronic Otitis Media
 of the Right Ear with Intermittent Suppurative

The veteran contends that the service-connected chronic 
otitis media of the right ear is worse than currently rated 
and causes frequent drainage from his right ear, as well as 
pain.  

The veteran also maintains that, although he was afforded a 
VA examination in January 2003, this examination did not 
reflect the full extent of his disability.  

The report of the January 2003 VA examination indicates that 
there was a right anterior moderate size perforation in the 
tympanic membrane, and that otoscopy revealed a clear, dry 
canal at that time.  The Board notes that the claims folder 
was not available to the VA examiner.  

The testimony of the veteran at a hearing in March 2003 was 
to the effect that he had fallen off a ladder once and a 
bicycle twice, as a result of his service-connected 
disabilities.  

Thus, VA cannot rate the service-connected chronic otitis 
media of the right ear with intermittent suppurative at this 
time without further medical clarification.  Accordingly, the 
Board finds that the veteran should be afforded another 
examination.  


(4)  Entitlement to a TDIU

The veteran contends that he is entitled to a TDIU.  His 
contentions are based upon assertions that he is unemployable 
due solely to his service-connected disabilities, or that he 
meets the criteria for the assignment of an extraschedular 
evaluation under 38 C.F.R. § 4.16(b).    

While the evidence in the claims folder shows that the 
veteran had not been employed for several years, a review of 
the medical evidence of record since the date of claim in 
July 1999 reflects additional nonservice-connected 
disabilities, including:  Benign essential hypertension, 
osteoarthrosis of the knee, chronic low back pain, tobacco 
use disorder, history of peptic ulcer, gastroesophageal 
reflux disease and primary obesity.  

Accordingly, clarification as to the level of disability and 
impact on employment due solely to the veteran's service-
connected disabilities would be useful in this case.  

The Board further observes that, when a veteran submits a 
claim for a total compensation rating based on individual 
unemployability, it may not reject the claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  

In Friscia, the Court specifically stated that, when the RO 
[or the Board] has merely offered its own opinion regarding 
whether a veteran is unemployable as a result of service-
connected disability, VA has a duty to supplement the record 
by obtaining an examination which includes an opinion on what 
effect the veteran's service- connected disability has on his 
ability to work.  Friscia, 7 Vet. App. at 295, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  

The Board notes that a VA examiner did comment that the 
veteran's employment options seemed bleak in January 2003, 
due to the veteran's age and the lack of ability to hear 
normal conversational speech.  

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).  

Service connection is in effect for the following 
disabilities:  Tinnitus, chronic otitis media of the right 
ear with intermittent suppurative, and hearing loss of the 
right ear.  

Accordingly, it is the opinion of the Board that an 
examination of the veteran is required to obtain a medical 
opinion as to the relationship between the veteran's service-
connected disabilities and his claimed inability to secure or 
follow a substantially gainful occupation.  

The question to be addressed is whether the veteran is 
capable of performing the physical and mental acts required 
by employment and not whether he is, in fact, employed. See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran must also be afforded an opportunity to submit 
employment records showing the impact of his disabilities on 
employment.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Likewise, the veteran must be afforded an opportunity to 
submit education and training records that identify the level 
of his education and training.  In addition, the veteran's 
vocational rehabilitation and education folder, if any, 
should be associated with the claims folder.  

Moreover, the veteran has expressly raised the issue of an 
extraschedular evaluation, as provided by 38 C.F.R. 
§ 4.16(b).  

The records in the claims folder show that the veteran is 
receiving Social Security benefits based upon disability.  
Some of the medical evidence that were used by SSA to award 
disability benefits may not have been obtained.  The United 
States Court of Appeals for Veterans Claims has held that 
when VA is put on notice of the existence of relevant SSA 
records, VA must seek to obtain those records before 
proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 
493, 494 (1992).

In view of the above, the case is REMANDED for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed for each issue in appellate 
status.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should, in accordance with 
38 U.S.C. § 5103A(c) (West 2002), take 
appropriate steps to contact the veteran 
in order to have him supply the names and 
addresses of all facilities that have 
treated him for his service-connected 
disabilities since 2001.  The RO should 
then take all necessary steps to obtain 
copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C. 
§ 5103A(b)(2).

3.  The RO should take appropriate steps 
to contact the veteran and have him 
submit any additional medical evidence to 
support his claims for higher evaluations 
for the service-connected disabilities, 
including a TDIU rating or on the basis 
of an extraschedular evaluation.  In this 
regard, the veteran should be invited to 
submit employment records that show the 
effects of his service-connected 
disabilities on his ability to maintain 
employment.  

4.  The veteran should also be invited to 
submit education and training records 
that identify the level of his education 
and training.  In this regard, the 
veteran's vocational rehabilitation and 
education folder, if any, should be 
associated with the claims folder.  

5.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the veteran and the medical records, if 
any, used as a basis to award those 
benefits.  

6.   The RO should schedule the veteran 
for a current VA audiological evaluation 
to determine the severity of the service-
connected hearing loss of the right ear.  
VA Form 10-2464 should be completed; 
puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz should be recorded for 
each ear, and a puretone threshold 
average derived for each ear, as well as 
a controlled speech discrimination score 
for each ear, in accordance with 
38 C.F.R. §§ 4.85 and 4.86.  

Specifically, the examiner should give a 
fully reasoned opinion as to whether the 
service-connected hearing loss of the 
right ear is at least 10 percent 
disabling. The examiner should support 
the opinion by discussing medical 
principles as applied to the specific 
evidence in the veteran's case.  A 
complete rationale for the opinion 
expressed must be provided.  In order to 
assist the examiner in providing the 
requested information, the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

7.  The veteran should be afforded VA ear 
examinations to determine the severity of 
his service-connected hearing loss of the 
right ear, and the chronic otitis media 
of the right ear with intermittent 
suppurative.  All indicated tests should 
be conducted.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

Specifically, the examiner should elicit 
from the veteran and record a full 
medical history regarding the service-
connected disabilities.  In this regard, 
the VA examiner should identify and 
characterize the level of any impairment 
involving balance or equilibrium, and 
dizziness or staggering that could be 
associated with the service-connected 
disabilities, as reported by the veteran.  
A complete rationale for each opinion 
expressed must be provided.  

The examiner should also identify the 
employment limitations, if any, and the 
extent thereof, that result from the 
veteran's service-connected disabilities, 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's service-connected 
disabilities-to include tinnitus, right 
ear hearing loss, and chronic right 
otitis media with intermittent 
suppurative-rendered him unable to 
secure or follow a substantially gainful 
occupation.  Any discussion should 
include specific findings regarding the 
veteran's ability to function 
independently, appropriately, and 
effectively in a worklike setting, as 
well as the appropriate period of time 
the veteran would be able to execute 
these actions during an eight-hour 
period, based solely on the limitations 
imposed by his service-connected 
disabilities.  

8.  The RO should then review the 
veteran's claims for higher evaluations 
for the service-connected hearing loss of 
the right ear and chronic otitis media of 
the right ear with intermittent 
suppurative, to include a TDIU and an 
extraschedular evaluation.  If action 
remains adverse to the veteran, an 
appropriate Supplemental Statement of the 
Case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is advised that the examinations requested in 
this remand are deemed necessary to evaluate his claims and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of those claims.  38 
C.F.R. § 3.655 (2003).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



